Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K. Nakamura (Reg. # 62,970) on September 07, 2021.

The application has been amended as follows: 

Claim 13. An engine system, comprising: 
at least one turbine; 
sensors mounted on the engine system; and 
a full authority digital engine control comprising a turbine active clearance control, wherein the turbine active clearance control comprises an engine core speed reducing system comprising: 
a processor configured to determine a condition of the engine system based on engine parameters from the sensors during operation of the engine system; and 
a controller configured to control an engine turbine clearance based on the condition of the engine system so as to influence an engine core speed, 
wherein the processor comprises: 
a receiving module for receiving the engine parameters from the sensors, 

a judging module for obtaining [[the]]a condition of the engine system based on compared results, wherein 
the controller is configured to send a bias amount of the engine turbine clearance to the turbine active clearance control to bias open the engine turbine clearance, wherein 
the bias amount is an amount of the engine turbine clearance, 2wherein, when [[the]]an exhaust gas temperature is less than a predetermined temperature threshold and the engine core speed is larger than a predetermined first speed threshold, the engine system is determined to be in a first condition, and wherein: 
if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and 
alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the maximum bias clearance.  

Claim 15. The engine system according to claim 13, wherein the engine parameters from the sensors comprise at least one of the engine core speed and [[an]]the exhaust gas temperature.  

Claim 18. The engine system according to claim 13, wherein: when the exhaust gas temperature is less than [[a]]the predetermined temperature threshold and the engine core speed is less than the predetermined first speed threshold, the engine system is determined to be in a second condition, and the bias amount of the engine turbine clearance is equal to zero; and 3alternatively, when the exhaust gas temperature is no less than [[a]] the predetermined temperature threshold, the engine system is determined to be in a third condition, and the bias amount of the engine turbine clearance is equal to zero.  

Claim 20. The engine system according to claim 19, wherein when the engine core speed trend is predicted to exceed a maximum speed threshold, the engine system is determined to be in a fourth condition, and the controller is configured to control the turbine active clearance control at idle to bias open the engine turbine clearance to the maximum bias clearance.  

Claim 21. The engine system according to claim 13, wherein the at least one turbine is a high pressure turbine.  

Claim 23. A digital engine control system for controlling a turbine engine system, comprising: 
an engine core speed reducing system comprising: 
4a processor configured to receive sensed engine parameters indicative of operation of the engine system and to determine a condition of the engine system based on the engine parameters, the processor comprising: 
a receiving module for receiving the sensed engine parameters; 
a comparing module for comparing the sensed engine parameters with predetermined thresholds; and 



a turbine active clearance control to bias open the engine turbine clearance, wherein 
the bias amount is an amount of the engine turbine clearance, wherein, when [[the]]an exhaust gas temperature is less than a predetermined temperature threshold and the engine core speed is larger than a predetermined first speed threshold, the engine system is determined to be in a first condition, and wherein: 
5if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and 
alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the maximum bias clearance.  

the exhaust gas temperature.  

Claim 26. The digital engine control system according to claim 25, 



Allowable Subject Matter
Claims 13; 15; and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding this invention of a gas turbine, relevant prior Rowes (US 2016/0326901) discloses  at least one turbine; sensors mounted on the engine system; and a full authority digital engine control comprising a turbine active clearance control, wherein the turbine active clearance control comprises an engine core speed reducing system comprising: a processor configured to determine a condition of the engine system based on engine parameters from the sensors during operation of the engine system; and a controller configured to control an engine turbine clearance based on the condition of the engine system so as to influence an engine core speed, wherein the processor comprises: 
a receiving module for receiving the engine parameters from the sensors, a comparing module for comparing the engine parameters from the sensors with predetermined thresholds; and a 

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show the controller being further configured to “5if the engine core speed is not larger than a predetermined higher second speed threshold, the bias amount of the engine turbine clearance is determined by a maximum bias clearance multiplied by a ratio of a difference between the engine core speed and the predetermined first speed threshold and a difference between the predetermined second speed threshold and the predetermined first speed threshold; and alternatively, if the engine core speed is larger than the predetermined second speed threshold, the bias amount is the maximum bias clearance”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741